[Cite as SLSC Holdings, L.L.C. v. George, 2014-Ohio-1049.]

                            IN THE COURT OF APPEALS
                    FIRST APPELLATE DISTRICT OF OHIO
                             HAMILTON COUNTY, OHIO



   SLSC HOLDINGS, LLC,                            :          APPEAL NO. C-130468
                                                             TRIAL NO. A-0903986
            Plaintiff-Appellant,                  :

      vs.                                         :
                                                                   O P I N I O N.
   SHAWN GEORGE,                                  :

        Defendant-Appellee.                       :




Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Reversed

Date of Judgment Entry on Appeal: March 21, 2014




Donnellon, Donnellon & Miller and Meghan Donnellon Hyden, for Plaintiff-Appellant,

James J. Whitfield, for Defendant-Appellee.



Please note: this case has been removed from the accelerated calendar.
                          OHIO FIRST DISTRICT COURT OF APPEALS



S YLVIA S IEVE H ENDON , Presiding Judge.

        {¶1}   Plaintiff-appellant SLSC Holdings, LLC, (“SLSC”) appeals the judgment of the

Hamilton County Court of Common Pleas granting defendant-appellee Shawn George’s

Civ.R. 60(B) motion to set aside the default judgment entered in favor of SLSC’s

predecessor in interest, Schott, Inc., (“Schott”).

        {¶2}   In October 2009, Schott obtained a default judgment against George in the

amount of $20,628.37 in its action upon a promissory note. Shortly thereafter, Schott

initiated garnishment proceedings against George. George did not appeal.

        {¶3}   In October 2012, Schott assigned its rights and interest in the judgment to

SLSC.

        {¶4}   In February 2013, after SLSC had collected the entire amount owed by George

on the judgment, the trial court terminated the garnishment of George’s earnings and

entered a satisfaction of judgment.

        {¶5}   In April 2013, George filed a Civ.R. 60(B) motion to set aside the October

2009 default judgment. He alleged that the documentation supporting Schott’s claim had

contained errors and inconsistencies that “may [have] amount[ed] to fraud” by Schott.

Following a hearing, the trial court granted the motion pursuant to Civ.R. 60(B)(3), which

allows a judgment to be set aside for “fraud * * *, misrepresentation, or other misconduct of

an adverse party.”

        {¶6}   In a single assignment of error, SLSC argues that the trial court erred by

granting George’s Civ.R. 60(B) motion to set aside the default judgment. We review a trial

court’s Civ.R. 60(B) determination for an abuse of discretion. See State ex rel. Russo v.

Deters, 80 Ohio St.3d 152, 153, 684 N.E.2d 1237 (1997).

        {¶7}   To prevail on a Civ.R. 60(B) motion for relief from judgment, the movant

must establish that “(1) the party has a meritorious defense or claim to present if relief is

granted; (2) the party is entitled to relief under one of the grounds stated in Civ.R. 60(B)(1)




                                                     2
                          OHIO FIRST DISTRICT COURT OF APPEALS



through (5); and (3) the motion is made within a reasonable time, and where the grounds of

relief are Civ.R. 60(B)(1), (2) or (3), not more than one year after the judgment, order or

proceeding was entered or taken.” GTE Automatic Elec. Inc. v. ARC Industries, Inc., 47

Ohio St.2d 146, 351 N.E.2d 113 (1976), paragraph two of the syllabus.

       {¶8}    In this case, George’s Civ.R. 60(B)(3) motion was filed more than three years

after the default judgment, and thus well outside the one-year time limit set forth in Civ.R.

60(B). See, e.g., Kell v. Verderber, 1st Dist. Hamilton No. C-120665, 2013-Ohio-4223 (trial

court did not err in denying a Civ.R. 60(B)(3) motion because it was filed more than one

year after the final decree); Melton v. Melton, 1st Dist. Hamilton No. C-130123, 2013-Ohio-

4790 (trial court did not abuse its discretion in denying a Civ.R. 60(B)(1) motion made more

than two years after the judgment). Consequently, the trial court erred by granting George’s

untimely Civ.R. 60(B)(3) motion.

       {¶9}    We sustain the assignment of error and reverse the trial court’s judgment.

                                                                              Judgment reversed.


DINKELACKER and DEWINE, JJ., concur.


Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                                    3